Citation Nr: 1809488	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2016, the Veteran failed to appear at the scheduled video conference hearing in Waco, Texas.  The Veteran has not requested that the hearing be rescheduled or provided good cause for missing the hearing.  The Board therefore considers the Veteran's request for a hearing to be withdrawn.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss did not originate in service or within a year of service, and is not otherwise etiologically related to service.

 2. The Veteran's tinnitus did not originate during active service or within a year of service discharge, and is not otherwise etiologically related to service.

CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2017).

 2. The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA must notify the claimant of any information, including any medical or lay evidence, not previously provided to the VA that is necessary to substantiate the claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA's duty to notify was satisfied by the letter dated in July 2011.  

The VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  38 U.S.C. § 5103A (2012).  The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) as well as all identified and available post-service medical records are in the claims file.  

The March 2012 VA medical opinion reflects that the examiner reviewed the Veteran's pertinent medical history and offered opinions supported by adequate rationale.  Therefore, the opinion is adequate for determining entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  There is no indication that there exists any additional obtainable evidence that has a bearing on this case that has not been obtained.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2017). 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires: (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (i.e., a nexus) between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the purpose of applying the laws administered by the VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or (2) the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  

Prior to January 1967, all VA audiograms were conducted under an old standard.  From January 1967 through December 1970, VA audiograms were conducted under either the old standard or the current standard.  The Board considers these results under both standards.  After December 1970, all VA audiograms were conducted under the current standard.  Because the statute regulating VA hearing loss determinations is written under the current standard, the auditory threshold readings of examinations conducted under the old standard are adjusted to align with the current standard.  When considering the auditory threshold levels under the old standard, the decibel reading is increased as follows:




HERTZ



500
1000
2000
3000
4000
THRESHOLD
INCREASE
15
10
10
10
5

Hearing loss is a chronic disease that is found to occur in service if it manifested to a compensable degree in active service or, for hearing loss, within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  When a chronic disease is shown in service, "subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence on an issue material to a determination, the VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran submits that he has bilateral hearing loss as a result of noise exposure during active service, specifically from acoustic trauma from being sent to the weapons range "several times" during his years in active service.  Medical evidence of record establishes that the Veteran has a current disability of tinnitus and bilateral hearing loss for VA purposes.  As such, the Board concedes that the Veteran has a current diagnosis of bilateral hearing loss and tinnitus.

In December 1966, the Veteran's report of medical examination indicated that his ears were normal.  The Veteran was afforded an induction audiogram.  The test results, adjusted to the current standards, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
0
LEFT
15
5
5
5
0

In October 1967, the Veteran's report of medical examination indicated that his ears were normal.  Adjusted to the current standards, the Veteran's October 1967 separation examination audiogram results were:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
NR
15
LEFT
15
5
5
NR
10

The record is silent about claims for hearing loss and tinnitus until the June 2011 claim for entitlement to service connection.  Of note, prior to the claim, an October 2008 VA treatment record indicated that the Veteran had intact hearing and a September 2009 private medical record noted that the Veteran was negative for hearing loss and tinnitus. 

In the March 2012 VA examiner's report, the examiner found that the Veteran has bilateral hearing loss under 38 C.F.R. § 3.385 and concluded that the Veteran's bilateral hearing loss and tinnitus were not related to service.  The examiner noted that the Veteran stated that he had recurrent tinnitus that became constant about six years prior to the examination and that he experienced an episode of complete left ear hearing loss about six years prior, wherein the hearing came back in about three days.  The examiner stated that the Veteran's service as a cook holds a low probability of noise exposure.  The examiner noted that the Veteran's post-military occupations were in mass transit, canning factories, and factories where bombs were made; the Veteran reported wearing hearing protection in his post-military occupations.  The examiner concluded that the Veteran's hearing loss is less likely than not related to service.  The examiner noted that the record indicates no changes in the Veteran's hearing from entrance to separation, that no information regarding hearing was found in service treatment records, and that the Veteran had noise exposure due to his post-service occupations.  The examiner also concluded that the Veteran's tinnitus is less likely than not related to service because no reports of tinnitus or noise trauma during service were found, no changes in hearing thresholds were found from entrance to separation, and the Veteran's Military Occupational Specialty (MOS) as a cook holds a low probability of noise exposure.

Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  These standards are met in the March 2012 evaluation.

The March 2012 VA examiner based her opinion on an accurate understanding of the Veteran's medical history, addressing the entrance and exit audiometric tests, the Veteran's STRs, the Veteran's MOS and post-service occupations, and the Veteran's lay statements.  The Board finds the March 2012 VA examiner's opinion to be well-reasoned, and consistent with the Veteran's medical history, and therefore probative of the question of the etiology of the Veteran's bilateral hearing loss and tinnitus.

The Board notes that lay persons such as the Veteran are competent to provide opinions on some medical issues.  The Veteran is competent to provide an opinion about when he started noticing hearing loss and tinnitus.  However, in this case, the question of whether the Veteran's hearing loss and tinnitus are related to his active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in opining the etiology of hearing loss and tinnitus are issues that require the expertise of a medical professional, particularly where, as in this case, there has been a significant passage of time without any documentation of any symptomatology.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his hearing loss and tinnitus.  While the Veteran can report symptoms that he experiences, he does not have the necessary training to make medical opinions.

After a review of all the evidence, the Board finds that service connection for bilateral hearing loss is not warranted. 

Hearing loss is a chronic disease that is found to occur in service if it manifested to a compensable degree in active service or within one year of separation.  38 C.F.R. §§ 3.307, 3.309 (2017).  When a chronic disease is shown in service, "subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  38 C.F.R. § 3.303(b) (2017).  

A review of the Veteran's STRs do not reveal any complaints of, or treatment for, hearing loss, and the Veteran denied ear trouble or hearing loss on both his entrance and separation examinations.  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a medically sound basis for attributing the Veteran's hearing loss to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that the separation audiogram was administered three months before separation.  However, at or around his date of separation, the Veteran signed the following statement: "To the best of my knowledge and belief there has been no change in my medical condition subsequent to the last examination which I took in conjunction with my appointment in the regular Army and I am not now suffering from any defect or deformity not then recorded."  Further, although the Veteran received medical treatment for several ailments post-service, the first notation of hearing loss and tinnitus was in the June 2011 claim. 

The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374   (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  The Board notes that the Veteran can competently report the onset and continuity of hearing loss symptoms, and even if the Board were to interpret the Veteran's statements that his hearing loss has continued since service, an actual diagnosis of sensorineural hearing loss nevertheless requires objective testing to determine whether it is severe enough to be considered a disability for VA compensation purposes, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376, 1377   (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

To the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical evidence of record, specifically the March 2012 VA examination report.  The examiner has training, knowledge, and expertise on which she relied to form her opinion, and she provided persuasive rationales in forming her negative nexus opinions.  There is no medical evidence to the contrary.  The Board finds the clinical evidence more persuasive than the testimony regarding the cause of the Veteran's hearing loss.  Further, as the March 2012 examiner noted, the Veteran experienced noise exposure from his post-service employment in mass transit, canning factories, and factories where bombs were made.

Thus, after reviewing the evidence of record, the Board finds that the bilateral hearing loss did not originate in service or within one year thereafter, and that there is no causal connection between the current bilateral hearing loss disability and service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

After a review of all the evidence, the Board finds that service connection for bilateral tinnitus is not warranted.

The Veteran has asserted that he experienced noise exposure during service when he was sent to the weapons range several times during his years in active service and that that noise exposure caused his current tinnitus, which results in ringing in the ears.  The Veteran's tinnitus was first noted on the record in the June 2011 claim. 

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.  The Veteran's STRs are negative for complaints of, treatment for, or diagnoses of tinnitus.  At the March 2012 examination, the Veteran reported that his tinnitus was recurrent previously and became constant about six years before the examination.  The Veteran has never stated, in the claims process or in treatment records, that his tinnitus started in service or within one year of service.  There was no mention of tinnitus on the record until the June 2011 claim.  Therefore, the Board finds that there is no evidence supporting a finding of continuity of symptomatology since service. 

Thus, after reviewing the evidence of record, the Board finds that the Veteran's bilateral tinnitus did not originate in service and that there is no causal connection between the current bilateral tinnitus and service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for bilateral tinnitus.  The claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

The preponderance of the evidence is against a finding that an in-service event caused the Veteran's current bilateral hearing loss and tinnitus.  Therefore, the criteria for service connection for the Veteran's bilateral hearing loss and tinnitus have not been met and the claims must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


